ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_02_FR.txt. PINION INDIVIDUELLE DE M. LE JUGE PARRA-ARANGUREN

raduction]

Dispositif de l’arrêt — Interprétation de la correspondance de 1953 — Exa-
n du comportement des Parties après 1953 — Souveraineté sur South
dge — Considérations finales.

                                    I

1. Au paragraphe 300 de l’arrêt, la majorité de la Cour conclut que la
uveraineté sur Pedra Branca/Pulau Batu Puteh appartient à la Répu-
que de Singapour (point 1)) ; que la souveraineté sur Middle Rocks
partient à la Malaisie (point 2)) ; et que la souveraineté sur South Ledge
partient à l’Etat dans les eaux territoriales duquel il est situé (point 3)).
est toujours possible de trouver des raisons juridiques à l’appui de
mporte quelle décision.


                                    II

2. Je suis en désaccord avec la conclusion du point 1) du para-
aphe 300 de l’arrêt au motif qu’elle repose essentiellement sur l’inter-
étation de la correspondance de 1953 exposée dans la section 5.4.5,
 e je ne puis accepter pour les raisons ci-après.
3. Le 12 juin 1953, M. J. D. Higham, au nom du secrétaire colonial de
ngapour, adressa au conseiller britannique du Johor une lettre citée au
ragraphe 192 de l’arrêt comme suit :
     « 1. J’ai pour instruction de vous demander des renseignements
  sur le rocher appelé Pedra Branca, qui se trouve à environ 40 milles
  de Singapour et sur lequel est situé le phare Horsburgh. La question
  est d’importance pour la détermination des limites des eaux territo-
  riales de la colonie. Ce rocher se trouve apparemment à l’extérieur
  des limites du territoire cédé en même temps que l’île de Singapour
  à la Compagnie des Indes orientales par le sultan Hussain et le
  dato tumunggong dans le traité de 1824 (voir extrait sous « A »).
  Cependant, il en était fait mention dans une dépêche du gouverneur
  de Singapour datée du 28 novembre 1844 (voir extrait sous « B »).
  Ce phare fut construit en 1850 par le gouvernement de la colonie,
  qui en a toujours assuré l’entretien depuis lors, ce qui, de par l’usage
  international, confère sans doute à la colonie certains droits et
  obligations.
     2. Dans le cas de Pulau Pisang, qui se trouve également à l’exté-
  rieur des limites de la colonie établies par le traité, nous avons pu

                                                                          99

  retrouver dans le Johore Registry of Deeds un acte, daté du 6 oc-
  tobre 1900, qui montre qu’une partie de Pulau Pisang fut accordée à
  la Couronne dans le but d’y construire un phare. Cet acte était assorti
  de certaines conditions et, de toute évidence, ne mettait pas fin à la
  souveraineté de Johore. Le statut de Pisang est donc très clair.
     3. Il y a lieu à présent de clarifier le statut de Pedra Branca. Je
  vous serais donc très reconnaissant de bien vouloir me faire savoir
  s’il existe des documents indiquant que le rocher a fait l’objet d’un
  bail ou d’une concession, ou si le gouvernement de l’Etat du Johore
  l’a cédé ou en a disposé de toute autre manière.
     4. Copie de la présente est transmise au secrétaire principal à
  Kuala Lumpur. » (Mémoire de la Malaisie, vol. 3, annexe 67 ;
  mémoire de Singapour, vol. 6, annexe 93.)
4. Le secrétaire d’Etat par intérim du Johor répondit le 21 septembre
53. La réponse est citée au paragraphe 196 de l’arrêt :
     « J’ai l’honneur de me référer à votre lettre ... du 12 juin 1953
  adressée au conseiller britannique à Johore concernant la question
  du statut du rocher Pedra Branca à quelque 40 milles de Singapour
  et de vous informer que le gouvernement du Johore ne revendique
  pas la propriété de Pedra Branca. » (Mémoire de la Malaisie, vol. 3,
  annexe 69 ; mémoire de Singapour, vol. 6, annexe 96.)
5. Singapour a eu la possibilité inopinée d’exposer son argument fondé
r la correspondance de 1953 en répondant à la question du juge Keith
a fin de l’audience publique du 23 novembre 2007, après que les deux
rties eurent déposé leurs conclusions finales.
6. La question était la suivante :
     « Quelle réponse Singapour souhaite-t-elle éventuellement appor-
  ter à la conclusion présentée hier par l’Attorney-General de la Malai-
  sie en rapport exprès avec les dispositions de l’accord relatif au
  Johor et de celui relatif à la Fédération de Malaya, tous deux
  de 1948 ? Il est dit, dans cette conclusion, que le secrétaire d’Etat par
  intérim du Johor, et je cite, « n’était nullement habilité à écrire la
  lettre de 1953 et n’avait pas juridiquement qualité pour ce faire,
  pas davantage qu’il n’était autorisé à renoncer à un titre, à déclarer
  n’en pas revendiquer ou à en confirmer un sur quelque partie du
  territoire du Johor que ce fût » . » (CR 2007/31, p. 59-60.)
7. Dans sa réponse, Singapour déclare, entre autres choses :
     « Singapour n’a jamais soutenu que le Johor avait renoncé au titre
  sur Pedra Branca pour la simple raison que le Johor ne détenait sur
  Pedra Branca aucun titre auquel il eût pu renoncer ou qu’il eût pu
  abandonner. En ce qui concerne la confirmation du titre, Singapour
  ne prétend pas que le secrétaire d’Etat du Johor aurait confirmé son
  titre territorial. Elle se contente d’affirmer que, en indiquant que le
  Johor ne revendiquait pas Pedra Branca, sa lettre a eu pour effet de

                                                                       100

  confirmer le titre singapourien sur Pedra Branca et l’absence de titre,
  historique ou autre, du Johor sur l’île. » (Réponse écrite de Sin-
  gapour à la question posée par le juge Keith en date du 30 no-
  vembre 2007.)
8. S’agissant de l’expression « non-revendication du titre », Singapour
appelé l’explication donnée dans son mémoire :
     « 8.16. Il faut souligner que l’argument de Singapour ne consiste
  pas à dire que, en 1953, le Johor a abandonné un titre sur Pedra
  Branca ou y a renoncé. On ne peut abandonner un titre ou y renon-
  cer que si on le détient. Ce que contient la lettre du Johor de 1953, ce
  n’est pas une renonciation à un titre (puisque le Johor n’avait aucun
  titre) ou à une « revendication » de propriété, mais une déclaration
  explicite selon laquelle le Johor n’avait pas de revendication de pro-
  priété sur Pedra Branca. Il faut également souligner que, dans le
  contexte de la possession de l’île par Singapour et en l’absence de
  toute revendication ou d’intérêt de la part d’Etats tiers, la déclara-
  tion de non-revendication du Johor ne saurait être considérée autre-
  ment que comme une reconnaissance sans équivoque du titre de
  Singapour. » (Ibid.)
9. La Malaisie a commenté la réponse de Singapour, notant que celle-
n’affirmait pas que la lettre de 1953 équivalait à une « renonciation » ou
un « abandon » de titre par le Johor, ni que la lettre « confirmait le titre
 Singapour sur le territoire ». Puis la Malaisie a ajouté :
     « La réponse de Singapour présente une confusion et une contra-
  diction évidentes puisque, dans la phrase suivant immédiatement
  celle dans laquelle elle nie que la lettre « confirm[ait] son titre terri-
  torial », Singapour poursuit en disant que la « lettre a eu pour effet de
  confirmer le titre singapourien sur Pedra Branca » (les italiques sont
  de nous). Ce que dit Singapour n’est pas clair : la lettre de 1953
  confirme-t-elle ou ne confirme-t-elle pas la prétention de Singapour
  sur Pulau Batu Puteh ? Si elle ne confirme pas le titre de Singapour,
  il est difficile de comprendre en quoi la lettre vient à l’appui de sa
  thèse. Si, en revanche, la lettre est censée confirmer la prétention de
  Singapour, on saisit difficilement comment les termes selon lesquels
  le Johor « ne revendiqu[ait] pas la propriété de Pedra Branca » peu-
  vent devenir une reconnaissance positive de la souveraineté de Sin-
  gapour sur l’île. » (Observations de la Malaisie sur la réponse écrite
  de Singapour à la question posée par le juge Keith à Singapour en
  date du 7 décembre 2007.)
10. A cet égard, la Malaisie avait déjà déclaré :
    « La Cour doit comprendre que, avant la lettre de Singapour du
  12 juin 1953, il n’y avait, en ce qui concerne la souveraineté de Sin-
  gapour sur Pulau Batu Puteh, que deux possibilités. Soit Singapour
  détenait cette souveraineté, l’ayant acquise plus d’un siècle aupara-

                                                                        101

   vant, soit elle ne la détenait pas. Si elle la détenait, alors la réponse
   de la Malaisie en date du 21 septembre 1953 est sans pertinence pour
   la question du titre. La lettre ne pouvait conférer à Singapour une
   souveraineté qu’elle possédait déjà.
      Si, en revanche, Singapour ne détenait pas la souveraineté sur
   Pulau Batu Puteh en juin 1953, alors Singapour traite de fait la lettre
   de la Malaisie de septembre 1953 comme le fondement de son titre.
   Cela impliquerait qu’aucun des actes accomplis par la Grande-
   Bretagne ou par Singapour au cours du siècle précédent n’avait
   valeur d’illustration ou de fondement du titre, et que seule la ré-
   ponse de septembre 1953 de la Malaisie conféra réellement un titre
   à Singapour. » (CR 2007/26, p. 51-52, par. 55-56.)

 11. Selon moi, l’argument de Singapour n’est pas très clair. D’une
 rt, elle affirme qu’elle « n’a jamais soutenu que le Johor avait renoncé
   titre sur Pedra Branca pour la simple raison que le Johor ne détenait
 r Pedra Branca aucun titre auquel il eût pu renoncer ou qu’il eût pu
 andonner » ; qu’elle n’a jamais prétendu qu’« en 1953, le Johor a[vait]
 andonné un titre sur Pedra Branca ou y a[vait] renoncé », car « [o]n ne
 ut abandonner un titre ou y renoncer que si on le détient » ; et que
  ingapour ne prétend pas que le secrétaire d’Etat du Johor aurait
 nfirmé son titre territorial ». D’autre part, Singapour précise qu’elle se
 rne à affirmer que la lettre du secrétaire d’Etat du Johor, en indiquant
 e le Johor ne revendiquait pas Pedra Branca/Pulau Batu Puteh, avait
   pour effet de confirmer le titre singapourien sur Pedra Branca et
 bsence de titre, historique ou autre, du Johor sur l’île.
 12. A cet égard, il convient de rappeler, comme le conclut la Cour plus
 ut dans l’arrêt, que Singapour ne détenait pas le titre sur Pedra Branca/
  lau Batu Puteh avant 1953. Par conséquent, contrairement à ce
 ’affirme Singapour, il est à mon sens impossible que la lettre de 1953
manant du secrétaire d’Etat par intérim du Johor ait eu pour effet de
 nfirmer le titre de Singapour sur Pedra Branca/Pulau Batu Puteh.
 13. Pour la même raison, on ne saurait davantage accepter l’autre pos-
  ilité mentionnée par Singapour, à savoir que la lettre de 1953 adressée
 r le secrétaire d’Etat par intérim du Johor confirme que le Johor ne
 tenait pas de titre sur l’île, historique ou autre. Tel qu’établi dans les
ctions précédentes de l’arrêt, le Johor détenait bien le titre sur Pedra
 anca/Pulau Batu Puteh et il n’est dès lors pas possible que la lettre
   1953 adressée par le secrétaire d’Etat par intérim confirme que le
 hor ne détenait pas le titre sur l’île.
 14. L’argument selon lequel la lettre de 1953 doit être entendue comme
 e renonciation par le Johor à son titre ou un abandon de celui-ci sur
 dra Branca/Pulau Batu Puteh n’est pas celui que Singapour a avancé
   partant, j’estime qu’il n’aurait pas dû être analysé comme il l’a été
 ns plusieurs paragraphes de l’arrêt, et que la Cour n’aurait pas dû en
 re état à l’effet de conclure que Singapour détenait le titre sur Pedra
 anca/Pulau Batu Puteh.

                                                                        102

 15. Les lettres de 1953 sont examinées de manière très détaillée dans
 rrêt ; et le paragraphe 196 indique : « Il n’y eut pas d’autre lettre et les
 torités de Singapour ne donnèrent aucune suite officielle à cette
ponse. »
 16. Il est surprenant d’apprendre qu’« [i]l n’y eut pas d’autre lettre »,
ant donné que le Johor n’avait pas communiqué les renseignements
 mandés par Singapour. Le Johor n’a pas fait savoir à Singapour s’il
  stait ou non « des documents indiquant que le rocher a[vait] fait l’objet
un bail ou d’une concession », et n’a pas davantage répondu à la ques-
  n de savoir s’il avait « cédé » ou « a[vait] disposé de toute autre manière »
  Pedra Branca/Pulau Batu Puteh. Il est d’usage dans les relations inter-
 tionales de réitérer la demande par écrit et d’insister, d’autant que,
 ns ce cas précis, le but de la correspondance de 1953 était de « clarifier »
 statut de Pedra Branca/Pulau Batu Puteh. Singapour décida cependant
   s’en abstenir et elle n’a pas exposé à la Cour les raisons d’une telle
 stention.
 17. En outre, la lettre du Johor datée de 1953 répondait à une question
  alement différente de celle que posait Singapour, indiquant simple-
ent que « le gouvernement du Johore ne revendiqu[ait] pas la pro-
  été de Pedra Branca ». Au paragraphe 222 de l’arrêt, la Cour recon-
 ît que « la propriété » est en principe distincte de « la souveraineté »
ais que, « [e]n matière de litiges internationaux, la « propriété » d’un terri-
  re a parfois été employée comme synonyme de « souveraineté » ».
 n’en reste pas moins que le Johor a utilisé le terme de « propriété » et
 n celui de « souveraineté ». Par conséquent, si Singapour avait
 mpris que la lettre de 1953 signifiait en réalité que le Johor « ne reven-
qu[ait] pas la souveraineté sur Pedra Branca », elle aurait dû, à tout
 moins, demander à la Malaisie l’explicitation dont elle avait besoin.
  la aurait peut-être été le meilleur moyen de « clarifier le statut de
 dra Branca », ce qui était l’objet principal de sa lettre du 12 juin
 53.
 18. Les demandes de renseignements complémentaires dont il est ques-
  n dans les paragraphes précédents de cette opinion individuelle, et qui,
mon sens, auraient dû être adressées par Singapour à la Malaisie, ne
 uvent être considérées comme sortant de l’ordinaire puisque les deux
 ats entretenaient des liens d’amitié très étroits, ainsi que l’arrêt le sou-
 ne maintes fois.
 19. L’absence de « suite officielle » donnée par les autorités singapou-
 nnes est encore plus difficile à comprendre que le fait qu’« il n’y eut pas
autre lettre ».
 20. Si Singapour considérait en fait que sa souveraineté sur Pedra
 anca/Pulau Batu Puteh avait été reconnue, nonobstant les termes
mbigus de la lettre du Johor datée de 1953, les principes élémentaires de
 bonne foi exigeaient d’elle une revendication de souveraineté officielle
 r Pedra Branca/Pulau Batu Puteh. Cela est d’autant plus évident que,
 mme indiqué aux paragraphes 196 et 224 de l’arrêt, le secrétaire colo-
al écrivit au Master Attendant par intérim le 13 octobre 1953 pour

                                                                           103

nformer que, puisque le gouvernement du Johor ne revendiquait pas la
opriété de Pedra Branca/Pulau Batu Puteh, « l’Attorney-General admet-
 it] que [les autorités singapouriennes] pouv[aient] le revendiquer comme
 ritoire de Singapour » ; et que, le 6 février 1953, le Master Attendant
ppela l’opinion du chef des services topographiques selon laquelle Sin-
pour devait revendiquer une limite de 3 milles autour du phare Hors-
 rgh. Or Singapour ne l’a pas fait et, du fait de l’inaction de ses auto-
és, le statut de Pedra Branca/Pulau Batu Puteh, loin d’être « clarifié »,
   demeuré obscur.
21. Par ailleurs, on peut observer que le secrétaire colonial de Singa-
 ur demandait des renseignements au sujet de Pedra Branca/Pulau Batu
 teh en raison de l’« importance [de la question] pour la détermination
s limites des eaux territoriales de la colonie ». Le paragraphe 225 de
rrêt fait état d’une correspondance interne de Singapour datée
  juillet 1953 indiquant que :
  « les services du Foreign Office et du Colonial Office à Londres se
  livraient à un vaste examen des questions relatives aux eaux territo-
  riales. L’arrêt qu’avait peu avant rendu la Cour en l’affaire des
  Pêcheries (Royaume-Uni c. Norvège) (arrêt, C.I.J. Recueil 1951,
  p. 116) constituait un élément important de cet examen (cet arrêt
  avait été rendu le 11 décembre 1951). Le secrétaire colonial de Sin-
  gapour était parvenu à la conclusion que, en raison des circonstances
  géographiques, la colonie avait très peu à gagner des nouvelles
  méthodes de définition des eaux territoriales. En revanche, « l’appli-
  cation des nouveaux principes par les Etats voisins ... ne pou[v]ait
  qu’entraîner une restriction peu souhaitable des zones de pêche
  généralement utilisées par les pêcheurs de Singapour ». « [P]our
  des raisons d’ordre général, la fermeture d’espaces de haute mer
  par des Etats étrangers [était] contraire à l’intérêt de cette colonie
  maritime densément peuplée, tributaire du commerce maritime. »
  La lettre interne de juillet 1953 mentionnait en conclusion qu’une
  entente pour s’en tenir aux méthodes antérieures de définition des
  eaux territoriales avait été trouvée avec l’Indonésie en juillet 1951
  et faisait état du souci de ne pas perturber les relations qu’entrete-
  naient alors la colonie et l’Indonésie. » (Mémoire de la Malaisie, vol. 3,
  annexe 68.)
22. Le paragraphe 225 se conclut ainsi : « l’absence de réaction de la
rt des autorités à Singapour — ou à Londres, car c’est là qu’étaient
 ses les décisions en dernier ressort — est loin d’être surprenante ».
 utefois, même à supposer que les questions maritimes aient fait l’objet
un « plus ample examen » à Londres en juillet 1953, on ne sait pas bien
 urquoi, si leur examen était en cours le 12 juin 1953, le secrétaire colo-
al de Singapour décida de demander des renseignements sur le statut
  Pedra Branca/Pulau Batu Puteh, précisément en raison de son « im-
 rtance pour la détermination des limites des eaux territoriales de la
lonie ».

                                                                        104

                                  III

23. J’ai également voté contre le point 1) du paragraphe 300 de l’arrêt
rce que je ne souscris pas à l’examen du « comportement des Parties
rès 1953 » exposé dans la section 5.4.6 de l’arrêt, qui conclut au para-
aphe 274 ce qui suit :
     « Le comportement du Royaume-Uni et de Singapour se ratta-
  chait, à bien des égards, à l’exploitation du phare Horsburgh, mais
  tel n’était pas toujours le cas. Sans prétendre à l’exhaustivité, la
  Cour rappellera, d’une part, les enquêtes sur les accidents maritimes
  menées par l’un et l’autre ainsi que leur contrôle sur les visites au
  phare et, d’autre part, l’installation par Singapour de matériel de
  communication militaire et ses projets visant à gagner des terres,
  autant d’actes accomplis à titre de souverain, dont la plupart sont
  postérieurs à 1953. La Malaisie et ses prédécesseurs n’ont jamais
  réagi à ce comportement, ni à d’autres formes de comportement de
  même nature dont il a été question plus haut dans cet arrêt et qui
  toutes (sauf en ce qui concerne l’installation du matériel de commu-
  nication) avaient été portées à sa connaissance. »
24. La majorité de la Cour mentionne les actes que Singapour a, selon
e, entrepris à titre de souverain. Toutefois, « la plupart » sont posté-
urs à 1953, comme indiqué au paragraphe 274 de l’arrêt. A cet égard,
 aut rappeler que la Cour a décidé le 10 octobre 2002 que
  « [l]es faits et circonstances avancés par le Nigéria à l’égard des vil-
  lages du lac Tchad concernent ... une période d’une vingtaine
  d’années en tout état de cause trop brève au regard même de la théo-
  rie [de la consolidation historique] invoquée » (Frontière terrestre et
  maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;
  Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 352,
  par. 65).
25. Au paragraphe 34 de l’arrêt, le 14 février 1980 est considéré
mme la date critique aux fins du différend relatif à la souveraineté sur
 dra Branca/Pulau Batu Puteh. Partant, même à supposer que les actes
entionnés dans la section 5.4.6 de l’arrêt aient été accomplis par Singa-
 ur à titre de souverain, ils couvrent une période bien trop brève et,
 ur cette raison, ne suffisent pas à compromettre le titre historique du
hor sur Pedra Branca/Pulau Batu Puteh. Les effectivités de Singapour
  correspondent pas au droit et, comme la Cour l’a répété à plusieurs
casions,
  « [d]ans le cas où le fait ne correspond pas au droit, où le territoire
  objet du différend est administré effectivement par un Etat autre que
  celui qui possède le titre juridique, il y a lieu de préférer le titulaire
  du titre » (Différend frontalier (Burkina Faso/République du Mali),
  arrêt, C.I.J. Recueil 1986, p. 587, par. 63 ; voir également Différend
  territorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil

                                                                        105

   1994, p. 38, par. 75-76 ; Frontière terrestre et maritime entre le
   Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
   (intervenant)), arrêt, C.I.J. Recueil 2002, p. 353, par. 68).

 26. Au paragraphe 275 de l’arrêt, il est indiqué que « les autorités du
 hor et leurs successeurs n’ont pas mené la moindre activité sur Pedra
 anca/Pulau Batu Puteh après juin 1850 et ce, pendant tout un siècle,
 ire plus ». Des déclarations similaires figurent également dans plusieurs
 tres paragraphes de l’arrêt et ont été faites à maintes reprises par Sin-
 pour dans la présente procédure. Toutefois, les autorités du Johor et
urs successeurs n’étaient nullement tenus en droit international de réa-
 , puisque le Johor détenait le titre historique sur Pedra Branca/Pulau
 tu Puteh, ainsi qu’il est admis dans l’arrêt. Au contraire, la clarifica-
 n du statut de l’île revêtait une importance cruciale pour la Grande-
 etagne, en raison des investissements substantiels de cette dernière dans
 construction et l’entretien du phare Horsburgh. La Grande-Bretagne a
pendant gardé le silence pendant toutes ces années et le statut de Pedra
 anca/Pulau Batu Puteh n’était toujours pas clair en 1953, comme
 tteste la lettre adressée par M. J. D. Higham pour le compte du secré-
 re colonial de Singapour. Singapour a gardé le silence pendant les
 nées qui suivirent. La Malaisie ne reçut aucune autre lettre visant à
 tenir les clarifications nécessaires et aucune suite officielle ne fut don-
 e par les autorités singapouriennes.

                                   IV

27. Au paragraphe 297 de l’arrêt, il est indiqué que la Cour « retient le
 ncipe selon lequel il faut établir si South Ledge se trouve dans les eaux
 ritoriales générées par Pedra Branca/Pulau Batu Puteh, qui appartient
Singapour, ou dans celles générées par Middle Rocks, qui appartient à
 Malaisie » ; et « que South Ledge relève des eaux territoriales générées
 r la Malaisie continentale, par Pedra Branca/Pulau Batu Puteh et par
iddle Rocks, eaux territoriales qui semblent se chevaucher ». La Cour
oute au paragraphe 298 qu’elle « [a] été spécifiquement priée, dans le
mpromis et dans les conclusions finales des Parties, de se prononcer sur
 question de la souveraineté sur chacune des trois formations maritimes
 ses séparément », mais fait observer dans le même temps qu’elle « n’a
 s reçu pour mandat de tracer la ligne de délimitation des eaux territo-
 les de la Malaisie et de Singapour dans la zone en question ». Partant,
  point 3) du paragraphe 300 de l’arrêt, la Cour « [d]it que la souverai-
té sur South Ledge appartient à l’Etat dans les eaux territoriales duquel
est situé ».
28. Comme exposé dans les deux sections précédentes de cette opinion
dividuelle, Pedra Branca/Pulau Batu Puteh appartient à la Malaisie et
 conviens que Middle Rocks relève de la souveraineté de la Malaisie,
nsi qu’il est dit au point 2) du paragraphe 300 de l’arrêt. Par conséquent,

                                                                        106

 considère que South Ledge est situé à l’intérieur des eaux territoriales
  la Malaisie et, pour cette raison, appartient à la Malaisie.


                                   V

 29. Le 23 novembre 2007, la Cour a informé la Malaisie et Singapour
 ’elle se retirait pour délibérer. Les audiences publiques sur le fond de
 ffaire introduite par Djibouti contre la France ont commencé le 21 jan-
  r 2008, et la Cour s’est retirée huit jours plus tard pour entamer son
 libéré, qui est en cours. Les audiences publiques sur les exceptions
 éliminaires en l’affaire relative à l’Application de la convention pour
  prévention et la répression du crime de génocide (Croatie c. Serbie-
  Monténégro), devant se tenir du 26 au 30 mai 2008, exigent que
 rgumentation écrite et certaines demandes des Parties soient étudiées
  gneusement au préalable. Les contraintes découlant des délais fixés
 r la Cour pour la préparation de cette opinion individuelle m’ont
mpêché d’expliciter de manière approfondie mon désaccord avec les
 ints 1) et 3) du paragraphe 300 de l’arrêt et, de ce fait, je n’ai exposé
 e certaines des raisons principales m’ayant amené à voter contre.

                               (Signé) Gonzalo PARRA-ARANGUREN.




                                                                      107

